      Case 6:21-cv-00023-JRH-CLR Document 13 Filed 06/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION




 DANIEL ERIC COBBLE,               )
                                   )
                                   )
               Plaintiff,          )
                                   )
 V.                                )                         CV621-023
                                   )
 G.D.C. STATEWIDE ALL PERSONEL and )
 U.S. GOVERNMENT,                  )
                                   )
                                                )
                    Defendants.                 )




                                            ORDER


       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation (R&R)of April, 9 2021, recommending denial

of plaintiffs motions for informa pauperis status and injunctive relief and dismissal of the case.

Doc. 11. Plaintiff has filed objections to the R&R. Doc. 12. The objections are OVERRULED.

Accordingly, the R&R is ADOPTED and the case is DISMISSED.

       ORDER ENTERED at Augusta, Georgia, this                  ay of June, 2021.


                                                                    7.



                                             J. RA.NP4'lljj^L,/l-irEF"JUDGE
                                             UNITEDTSTATES DISTRICT court
                                            SOUTHERN DISTRICT OF GEORGIA
